J-S41029-20

J-S41030-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LAFAYETTE W. RICHARDSON               :
                                       :
                   Appellant           :   No. 1359 MDA 2019

       Appeal from the Judgment of Sentence Entered July 17, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003247-2012

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LAFAYETTE W. RICHARDSON               :
                                       :
                   Appellant           :   No. 32 MDA 2020

       Appeal from the Judgment of Sentence Entered July 17, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003247-2012

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 LAFAYETTE W. RICHARDSON               :
                                       :
                   Appellant           :   No. 236 MDA 2020

      Appeal from the Judgment of Sentence Entered January 7, 2020
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0003247-2012
J-S41029-20

J-S41030-20

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                    FILED DECEMBER 30, 2020

        Lafayette W. Richardson appeals from the judgment of sentence

imposed following the revocation of his probation.1 Richardson challenges the

discretionary aspects of his sentence, arguing that the court abused its

discretion in imposing a sentence of total confinement. He also claims that the

sentence constituted cruel and unusual punishment. We affirm.

        Richardson pleaded no contest on September 19, 2013, to numerous

sex offenses: two counts each of Incest and Attempted Involuntary Deviate

Sexual Intercourse (“IDSI”), and one count each of Rape and Attempted

Rape.2 The plea was part of a negotiated plea agreement. The charges

stemmed from Richardson’s rape and sexual assault of his younger sibling and

cousins over the course of approximately five years, beginning when the

victims were less than 10 years old.

        The court sentenced Richardson pursuant to the plea agreement on

December 20, 2013, to a total of two and one half to five years of incarceration


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1We consolidate No. 236 MDA 2020 with 1359 MDA 2019 and 32 MDA 2020
as each challenges the sentence imposed upon the revocation of Richardson’s
probation and raises nearly identical issues. See Pa.R.A.P. 513 (permitting
consolidation of more than one appeal where same question is involved or
appeal is from same order). As explained below, No. 236 MDA 2020 differs
only in that it challenges the sentence imposed after the lower court granted
Richardson’s motion to modify his sentence.

2   See 18 Pa.C.S.A. §§ 901(a), 3121(a)(1), and 4302.

                                           -2-
J-S41029-20

J-S41030-20

followed by 10 years of probation. The prison term was for one of the Incest

counts, with no further punishment on the other count. The probation was

four concurrent, 10-year probation sentences, consecutive to the prison

sentence.

      Richardson was released from prison in April 2017, after having maxed

out his incarceration sentence. He then began to serve his probation sentence,

and the trial court found him in violation of his probation several times. He

was first detained for a violation of his probation three months after he left

prison. The trial court found him in violation in September 2017, revoked his

probation, and imposed a sentence of total confinement. The court later

granted Richardson’s post-sentence motion, and in November 2017, it vacated

its revocation sentence, and ordered a competency evaluation.

      After Richardson received an evaluation and treatment at Torrance State

Hospital, the court conducted a hearing and found him competent. It then, on

August 8, 2018, imposed an aggregate sentence of 11½ to 23 months in

prison, concurrent in part to 30 years of probation. The aggregate sentence

broke down as follows: for one count of Attempted IDSI, 11½ to 23 months

of incarceration; for the other count of Attempted IDSI, 10 years of probation

partially concurrent with the sentence on the first such count; for Rape, 20

years of probation partly concurrent with the sentences for Attempted IDSI;

and for Attempted Rape, 10 years of probation consecutive to the Rape

sentence.



                                    -3-
J-S41029-20

J-S41030-20

       Richardson was then paroled in December 2018. In June 2019, he was

again detained for a violation of his probation, the violation at issue here. At

a hearing on July 17, 2019, the trial court found that Richardson had violated

his probation by “testing positive for marijuana on four occasions, allowing his

[electronic monitoring] bracelet to ‘die’ on multiple occasions, numerous

violations of curfew, failure to follow up with sex offender treatment, and being

present in a home with an infant and toddler.” Trial Court Opinion, 5/14/20,

at 3. The court revoked Richardson’s probation for Rape and one count of

Attempted IDSI, and imposed concurrent sentences at each count of 10 to 20

years of incarceration.3

       On August 12, 2019, Richardson filed a pro se notice of appeal from his

revocation sentence. See 1359 MDA 2019. On October 24, 2019, this Court

remanded to the trial court to rule on Richardson’s request for counsel. The

court granted the request. On return to this Court, counsel filed an application

for remand to file post-sentence motions. This Court granted the application

and remanded to the trial court for a hearing to address Richardson’s request.

After a hearing, the trial court granted Richardson leave to file a nunc pro tunc

post-sentence motion, and on December 8, 2019, Richardson filed the post-

sentence motion.


____________________________________________


3  The court took no action on one count of Attempted IDSI (Count 3), which
it closed, and took no action on the Attempted Rape sentence (Count 7), which
was consecutive to the sentences on the other count of Attempted IDSI and
Rape (Counts 4 and 5).

                                           -4-
J-S41029-20

J-S41030-20

       However, without the trial court having ruled on the post-sentence

motion, on December 31, 2019, Richardson filed a second notice of appeal

from his revocation sentence. See 32 MDA 2020.

       The trial court then, on January 7, 2020, issued an order granting

Richardson’s post-sentence motion and reducing Richardson’s sentence to five

to 10 years of incarceration for one count of Attempted IDSI, with a concurrent

term of 15 years of probation for the Rape charge. Richardson filed another

post-sentence motion on January 17, 2020, seeking to modify this sentence,

and the trial court denied the motion. Richardson then filed a third notice of

appeal, this time from the reduced revocation sentence. See 236 MDA 2020.

       We are thus faced with a procedural muddle, and we must determine

which of the appeals, if any, is properly before us.4 The first appeal was timely

and from a final order, and thus was proper. However, we quash the second

appeal at No. 32 MDA 2020 because it was untimely, and in any event

duplicative of the first appeal at No. 1359 MDA 2019. See Pa.R.A.P. 903(a).

Both appeals purport to be from the July 2019 revocation sentence; hence,

the second appeal is a nullity. Because that appeal was a nullity, the trial court

properly complied with this Court’s directive on remand when it appointed

counsel for Richardson, permitted Richardson to file a counseled post-
____________________________________________


4 On January 11, 2020, Richardson filed an application for discontinuance of
the appeal at No. 1359 MDA 2019. See Application for Discontinuance,
01/11/20, at 3. On January 29, 2020, Richardson filed an application for
remand at No. 32 MDA 2020. See Application for Remand, 01/29/20, at 3.
We deny the applications.


                                           -5-
J-S41029-20

J-S41030-20

sentence motion, and then ruled on the post-sentence motion. The trial court

had proper jurisdiction to entertain Richardson’s post-sentence motion, and

to issue the January 7, 2020 order modifying Richardson’s sentence.

      As for the appeal at No. 236 MDA 2020, it was timely, but not clearly

from an appealable order, because when this Court remanded, it treated the

matter as if it had retained jurisdiction. However, it did not clearly say so in

its remand order. As a result, we cannot fault counsel for filing the additional

appeal. Under these circumstances, we will not quash the appeal at No. 236

MDA 2020. Instead, we will treat Richardson’s arguments in that appeal – they

are very nearly identical to those he makes in the first appeal, differing only

in that they acknowledge the reduction in sentence – as a supplement to his

brief in the first appeal (i.e., No. 1359 MDA 2019).

      Accordingly, we now turn to the merits of Richardson’s issues. He

presents two questions on appeal:

      A. Whether the trial court abused its discretion in its probation
      revocation sentence, erred, and violated 42 Pa.C.S.[A.] § 9771(c)
      by sentencing [Richardson] to a term of state incarceration for
      violating his probation when [Richardson] was not convicted of a
      new crime, there was no evidence or finding that [Richardson]
      would commit a new criminal offense, and the sentence of state
      prison was not essential to vindicate the authority of the court?

      B. Whether the court erred because [Richardson] had already
      served more than five years in prison for a crime committed as a
      juvenile and that the further state sentence for technical violations
      of supervision violated [Richardson’s] due process right and
      violates constitutional prohibitions against cruel and unusual
      punishment[?]




                                      -6-
J-S41029-20

J-S41030-20

Richardson’s Br. (No. 236 MDA 2020), at 3 (unnecessary capitalization

omitted).

      In his first issue, Richardson claims that the trial court abused its

discretion when it imposed a sentence of total confinement for one of the

attempted IDSI counts following the revocation of his probation. He claims

that the court imposed a state sentence because the county could not provide

mental health resources for Richardson. See id. at 19. He further claims that

the court abused its discretion when it imposed a sentence of total

confinement because he had not been convicted of a new crime; his behavior

demonstrated a need for mental health treatment, not a likelihood of

reoffending; and because Richardson suffered significant mental health issues,

the court’s authority did not need to be vindicated. See id. at 20-22. We

disagree.

      Richardson’s arguments present a challenge to the discretionary aspects

of his sentence. Such claims are not heard on appeal of right. Rather, the

appellant must petition this Court for an allowance of appeal. See

Commonwealth v. Colon, 102 A.3d 1033, 1042 (Pa.Super. 2014).

      Before we reach the merits of this [issue], we must engage in a
      four part analysis to determine: (1) whether the appeal is timely;
      (2) whether Appellant preserved his issue; (3) whether
      Appellant’s brief includes a concise statement of the reasons relied
      upon for allowance of appeal with respect to the discretionary
      aspects of sentence; and (4) whether the concise statement raises
      a substantial question that the sentence is appropriate under the
      sentencing code. The third and fourth of these requirements arise
      because Appellant’s attack on his sentence is not an appeal as of
      right. Rather, he must petition this Court, in his concise statement


                                     -7-
J-S41029-20

J-S41030-20

      of reasons, to grant consideration of his appeal on the grounds
      that there is a substantial question. Finally, if the appeal satisfies
      each of these four requirements, we will then proceed to decide
      the substantive merits of the case.
Id. at 1042-43 (citation omitted).

      Here, Richardson filed a timely notice of appeal, and preserved his claim

by raising the issue in his post-sentence motion. His brief includes a Pa.R.A.P.

2119(f)   concise   statement.    Finally,   his   claim—that   the   trial    court

inappropriately sentenced him to an excessive sentence of total confinement

based on technical violations of his probation—raises a substantial question

for our review. See Colon, 102 A.3d at 1043.

      The sentence to be imposed following revocation of probation is vested

in the discretion of the trial court, and we will not disturb it on appeal absent

an abuse of discretion. See id. “Upon revoking probation, a sentencing court

may choose from any of the sentencing options that existed at the time of the

original sentencing, including incarceration.” Id. at 1044 (citing 42 Pa.C.S.A.

§ 9771(b)). “[T]he trial court is limited only by the maximum sentence that it

could have imposed originally at the time of the probationary sentence.” Id.

(quoting Commonwealth v. Infante, 63 A.3d 358, 365 (Pa.Super. 2013)).

Notably, however, a trial court may only impose a sentence of total

confinement if the defendant has been convicted of another crime,               the

defendant’s conduct indicates a likelihood of reoffending, or if total

confinement is essential to vindicate the authority of the court. See 42

Pa.C.S.A. § 9771(c).



                                      -8-
J-S41029-20

J-S41030-20

      Here, the trial court resentenced Richardson after revoking his probation

because of several violations, including being in the presence of young

children. Initially, the court imposed an aggregate sentence of 10 to 20 years

of incarceration. However, after granting Richardson’s post-sentence motion,

the court reduced the sentence to five to 10 years of incarceration, followed

by a lengthy probationary sentence.

      In its opinion, the court explained

      The record as a whole plainly reflects this court’s consideration of
      the facts and character of [Richardson], as evidenced by the
      current and prior proceedings at this docket. This includes
      [Richardson’s] PSI report having been considered and made part
      of the record. [Richardson] had been given sufficient opportunity
      by this court to remain compliant. Instead, he continued to violate
      the conditions of his probation with repeated positive tests for
      marijuana, allowing his [electronic monitor] to lapse on numerous
      occasions, curfew violations, being present in a home with an
      infant and toddler, and failure to follow through with
      recommended treatment. This court’s history and familiarity with
      the character of [Richardson], in conjunction with [Richardson’s]
      current violations, reflect that he is unable to take advantage of
      the opportunities afforded to him and, more aptly, indicates a
      necessity to protect the community from the likelihood of further
      misconduct while vindicating the authority of the court.

Trial Ct. Op., at 7 (citations and some capitalization omitted).

      Upon review, we conclude that the trial court did not abuse its discretion.

It considered the appropriate factors, including Richardson’s repeated

unsuccessful attempts at rehabilitation. The record supports the findings of a

likelihood of reoffending and that a sentence of imprisonment was necessary

to vindicate the authority of the court. Richardson’s first issue is meritless.




                                      -9-
J-S41029-20

J-S41030-20

       In his second issue, Richardson claims that because he was a juvenile

when he committed the offense, and has already served more than six years

in prison, the instant sentence of five to 10 years of imprisonment constitutes

cruel and unusual punishment for a juvenile offender. We disagree.

       In support of his argument, Richardson relies on In re J.B., 107 A.3d 1

(Pa. 2014), and Commonwealth v. Haines, 222 A.3d 756 (Pa.Super. 2019).

In J.B., our Supreme Court held that registration requirements under SORNA5

“violate juvenile offenders’ due process rights by utilizing the irrebuttable

presumption that all juvenile offenders ‘pose a high risk of committing

additional sexual offenses,’ 42 Pa.C.S. § 9799.11(a)(4), because that

presumption is not universally true.” In re J.B., 107 A.3d at 14 (citation

omitted).

       The decision in J.B. is inapplicable to the instant matter because the

trial court here did not employ any irrebuttable presumption. Rather, it crafted

an individualized sentence for Richardson.

       In Haines, this Court held that the holding in J.B. applies to criminal

defendants who commit their crimes as juveniles, but were convicted as

adults. See Haines, 222 A.3d at 758. The Court concluded that despite the

fact that the defendant had been convicted of sexual offenses as an adult, the

fact that she was a juvenile at the time of their commission meant that she


____________________________________________


5Sex Offender Registration and Notification Act, 42 Pa.C.S.A. §§ 9799.10-
9799.41.

                                          - 10 -
J-S41029-20

J-S41030-20

should not be held to an irrebuttable presumption of reoffending. See id. at

759.

       This case is distinguishable from Haines, because Richardson is not

presently being tried as an adult for sexual offenses committed as a juvenile.

The sentence under appeal is that imposed as a resentence after revocation

of his probation. Also, as stated above, the trial court did not apply an

irrebuttable presumption of reoffending. Richardson’s second issue does not

merit relief.

       For the foregoing reasons, we conclude that the trial court did not err or

abuse its discretion in resentencing Richardson, and we affirm the judgment

of sentence imposed on January 7, 2020.

       Judgment of sentence affirmed. Application for discontinuance at No.

1359 MDA 2019 denied. Appeal at No. 32 MDA 2020 quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2020




                                     - 11 -